MardiLyn Saathoff Chief Governance Officer and Corporate Secretary Tel: 503.220.2410 Fax:503.721.2451 Toll Free: 1.800.422.4012 e-mail: mys@nwnatural.com August 21, 2012 Mr. William H. Thompson Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N. E. Washington, D. C. 20549 RE:Northwest Natural Gas Company (NW Natural) Form 10-K for the Year Ended December 31, 2011 Filed February 28, 2012 File No. 1-15973 Dear Mr. Thompson: Pursuant to our conversation on August 17, 2012, I am confirming NW Natural’s request for, and your agreement to, an extension of time to respond to your comments in the above referenced matter.As we discussed, we intend to submit our response on or before September 13, 2012. Thank you for your consideration in this matter and please feel free to call me at the above number if you have any questions. Very truly yours, /s/ MardiLyn Saathoff MardiLyn Saathoff cc: Gregg S. Kantor David H. Anderson Stephen P. Feltz
